DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/21/2021 amended claims 1, 10, 11 and added claim 12.  Claims 1-12 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1, 10, and 11.

Objection/s to the Application, Drawings and Claims
The filing on 01/21/2021 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan (US 20190202348 A1) in view of Miyahara (US 20200062173 A1).
Regarding claims 1 and 12, Elangovan teaches a projection apparatus for use with a movable body (100), the projection apparatus comprising: a parking controller (RePA) configured to cause the movable body (100) to automatically move to a parking space; and a projector (128) configured to project light onto a road surface in vicinity of the movable body (100), wherein, when the parking controller (RePA) causes the movable body (100) to automatically park in the parking space  ([0030]), the projector (128) projects the light onto the road surface located within a predetermined distance from the movable body (100; [0073]-[0075], [0110], [0114]-[0117]). 
Elangovan does not explicitly teach the light projected by the projector onto the road surface indicates a text message.
Miyahara teaches projecting a text message on the road surface to communicate with the user and the text message indicates a moving distance and a moving direction during automatically parking (Fig. 12; [0085]-[0112]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Elangovan with Miyahara; because it improves communication between the vehicle and the user. 
Regarding claim 2, Elangovan further teaches the light projected by the projector (128) onto the road surface located within the predetermined distance from the movable body (100) indicates a recommended position for a person to observe the movable body (100; [0075], [0110], [0115]). 

Regarding claim 4, Elangovan further teaches when the parking controller (RePA) causes the movable body (100) to automatically park in the parking space, the projector (128) projects light indicating an outer edge of a range of the predetermined distance from the movable body (100; [0073]-[0075], [0110], [0114]-[0117]). 
Regarding claim 5, Elangovan further teaches when the parking controller (RePA) causes the movable body (100) to automatically park in the parking space, the projector (128) projects light indicating the driving trajectory of the movable body (100; [0075], [0110], [0115]). 
Regarding claim 10, Elangovan teaches a portable device (138) for communication with a projection apparatus for use with a movable body (100), the projection apparatus including a parking controller (RePA) configured to cause the movable body (100) to automatically park in a parking space, and a projector (128) configured to project light onto a road surface in vicinity of the movable body (100), wherein the portable device (138) is configured to receive position information indicating a position located within a predetermined distance from the movable body (100), from the projection apparatus upon transmitting an instruction requesting the parking controller (RePA) to start automatic parking to the projection apparatus ([0052], [0087], [0088], [0114]-[0117]), and highlight and display the position indicated by the position information in overhead view around the movable body (100; [0073]-[0075], [0110], [0114]-[0117]). 

Miyahara teaches projecting a text message on the road surface to communicate with the user (Fig. 12; [0085]-[0112]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Elangovan with Miyahara; because it improves communication between the vehicle and the user.
Regarding claim 11, Elangovan teaches a non-transitory recording medium storing a program ([0084]) for causing a portable device (138) configured to communicate with a projection apparatus for use with a movable body (100) to execute a process, the projection apparatus including a parking controller (RePA) configured to cause the movable body (100) to automatically park in a parking space, and a projector (128) configured to project light onto a road surface around the movable body (100), the process comprising: receiving position information indicating a position located within a predetermined distance from the movable body (100), from the projection apparatus upon transmitting an instruction requesting the parking controller (RePA) to start automatic parking to the projection apparatus ([0052], [0087], [0088], [0114]-[0117]), and highlighting and displaying the position indicated by the position information in an overhead view around the movable body (100; [0073]-[0075], [0110], [0114]-[0117]).
Elangovan does not explicitly teach the portable device is further configured to display a text message together with the position.
Miyahara teaches projecting a text message on the road surface to communicate with the user (Fig. 12; [0085]-[0112]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Miyahara and in further view of Jung (US 20180174460 A1).
Regarding claim 6, neither Elangovan nor Miyahara explicitly teaches a transparent display disposed on at least one of a front window, door windows, and a rear window to display information; and a display controller configured to display, on the transparent display, information indicating that the movable body is in motion or indicating a moving direction of the movable body, when the parking controller causes the movable body to automatically park in the parking space. 
Jung teaches having a transparent display (20) disposed on at least one of a front window, door windows, and a rear window to display information; and a display controller configured to display, on the transparent display, information indicating that the movable body is in motion or indicating a moving direction of the movable body, when the parking controller causes the movable body to automatically park in the parking space (Fig. 3, 8; [0003], [0040], [0074], [0077], [0095]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Elangovan and Schulz with Jung; because it improves safety ([0009] of Jung).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Miyahara and Jung and in further view of Schulz (US 20190078373 A1).
Regarding claim 7, Elangovan further teaches  a communication unit (102/104) configured to communicate with a portable device (138) carried by an occupant who enters the movable body (100); and an occupant detecting sensor (112) configured to detect the occupant who enters the movable body (100; [0043], [0050], [0051]).
Neither Elangovan, Miyahara nor Jung teaches when the communication unit communicates with the portable device, and the occupant who enters the movable body is detected, the projector projects light indicating an amount of opening of a door to which the detected occupant is approaching. 
Schulz further teaches when the communication unit (14) communicates with the portable device (2), and the occupant who enters the movable body is detected, the projector projects light indicating an amount of opening of a door to which the detected occupant is approaching (Fig. 1-14, [0049]-[0053], [0056]-[0057]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Elangovan, Miyahara and Jung with Schulz; because it provides a convenient and comfortable boarding method ([0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Miyahara, Jung and Schulz and in further view of Kim (US 20180151009 A1)
Regarding claim 8, Elangovan, as modified by Miyahara, Jung and Schulz, further teaches the communication unit (102/104) communicates with the portable device (138), and detects the occupant who enters the movable body (100). 

Kim teaches having the display controller displays, on a transparent display of the door to which the detected occupant is approaching, a countdown of time until the door is opened when occupant who enters the movable body is detected ([0124]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Elangovan, Miyahara, Jung and Schulz with Kim; because it provides safe hand free opening of the door.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Miyahara and in further view of Golgiri (US 20190137990 A1)
Regarding claim 9, Elangovan further teaches a communication unit (102/104) configured to communicate with a portable device (138) carried by an occupant (operator) who enters the movable body (100); a distance detector configured to detect a distance to the portable device (138; [0031], [0034]).
Neither Elangovan nor Miyahara explicitly teaches a voice message generator configured to generate a voice message in accordance with whether the distance to the portable device is smaller or larger than the predetermined distance within which the light indicating the outer edge is projected, and wherein the communication unit transmits the voice message generated by the voice message generator to the portable device.
Golgiri teaches a voice message generator (130) configured to generate a voice message in accordance with whether the distance to the portable device (204) is smaller or larger than the 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Elangovan and Miyahara with Golgori; because it provides effective communication with the operator of the vehicle without becoming a nuisance to the public.

Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 11 have been fully considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882